                                        Case 2:18-cv-02225-APG-DJA Document 102 Filed 01/28/21 Page 1 of 2




                                    1    Lawrence J. Semenza, III, Esq., Bar No. 7174
                                         Email: ljs@skrlawyers.com
                                    2    Christopher D. Kircher, Esq., Bar No. 11176
                                         Email: cdk@skrlawyers.com
                                    3    Jarrod L. Rickard, Esq., Bar No. 10203
                                         Email: jlr@skrlawyers.com
                                    4
                                         Katie L. Cannata, Esq., Bar No. 14848
                                    5    Email: klc@skrlawyers.com
                                         SEMENZA KIRCHER RICKARD
                                    6    10161 Park Run Drive, Suite 150
                                         Las Vegas, Nevada 89145
                                    7    Telephone: (702) 835-6803
                                    8    Facsimile: (702) 920-8669

                                    9    Attorneys for Plaintiff Bridgett Dahl

                                   10                                UNITED STATES DISTRICT COURT
                                   11                                        DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                          BRIDGETT DAHL,                                   Case No.: 2:18-cv-02225-APG-DJA
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                 Plaintiff,           STIPULATION AND ORDER TO
                                   14     v.                                               EXTEND DEADLINE TO REPLY TO
                                                                                           DEFENDANT’S RESPONSE TO
                                   15     JACOB MANDRUSIAK,                                PLAINTIFF’S MOTION IN LIMINE

                                   16                                 Defendant.           (1st Request)
                                   17
                                   18           Plaintiff Bridgett Dahl ("Plaintiff") and Defendant Jacob Mandrusiak ("Defendant")

                                   19    (together, the "Parties"), by and through their respective counsel of record, hereby submit this

                                   20    Stipulation and Order to Extend the Deadline to Reply to Defendant’s Response to Plaintiff’s

                                   21    Motion in Limine (the "Stipulation").

                                   22           On January 8, 2021, Plaintiff filed a Motion in Limine to Exclude: (1) YouTube Videos;

                                   23    and (2) Unrelated Incident Reports (the "Motion") (ECF No. 97).           On January 22, 2021,

                                   24    Defendant filed his Response to the Motion (ECF No. 100). Presently, Plaintiff's reply to

                                   25    Defendant's Response to the Motion is due January 29, 2021. The Court has not set a hearing

                                   26    date on Plaintiff’s Motion. Plaintiff requires additional time to prepare the reply to Defendant's

                                   27    Response to the Motion as Plaintiff's lead counsel has briefing for motions for summary

                                   28    judgment in another matter due on or about that same time. Defendant has no objection and


                                                                                     1
                                        Case 2:18-cv-02225-APG-DJA Document 102 Filed 01/28/21 Page 2 of 2




                                    1    joins in the request. Therefore, the Parties request that the deadline for Plaintiff to file a reply to

                                    2    the Response to the Motion be extended one week until February 5, 2021.

                                    3
                                         Dated this 28th day of January, 2021.                  Dated this 28th day of January, 2021.
                                    4
                                         SEMENZA KIRCHER RICKARD                                WILSON ELSER MOSKOWITZ
                                    5                                                           EDELMAN & DICKER LLP
                                    6
                                         /s/ Jarrod L. Rickard                                  /s/ Jonathan C. Pattillo
                                    7    Lawrence J. Semenza, III, Esq., Bar No. 7174           Michael P. Lowry, Esq., Bar No. 10666
                                         Christopher D. Kircher, Esq., Bar No. 11176            Jonathan C. Pattillo, Esq., Bar No. 13929
                                    8    Jarrod L. Rickard, Esq., Bar No. 10203                 6689 Las Vegas Blvd South, Suite 200
                                         Katie L. Cannata, Esq., Bar No. 14848                  Las Vegas, Nevada 89119
                                    9    10161 Park Run Drive, Suite 150                        Attorneys for Defendant Jacob Mandrusiak
                                   10    Las Vegas, Nevada 89145
                                         Attorneys for Plaintiff Bridgett Dahl
                                   11
                                         IT IS SO ORDERED:
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                            UNITED STATES DISTRICT JUDGE
                                   14
                                   15                                            DATED:      January 28, 2021

                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                       2
